Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 06/26/2019 for application number 17/142517. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (22-27), (28-33) and (34-39) are presented for examination.
Claims 1-21 are cancelled.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/06/2021 was filed prior to current Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 22, 24, 28, 30, 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23, 29-30 and 36-37 of U.S. Patent No. 10902204.
Claims 22, 24, 28, 30, 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9 and 15-16 of U.S. Patent No. 10387569
The limitations of the claim under examination is anticipated by both patent claim. Both limitations are directed to automatically analyzing a body text of document and generating a user interface.
The claims under examination is anticipated by both patent claims since it teaches content type that includes names and currencies.

The instant Application
Patent No. 10902204
Patent No. 10387569
Comment
Claims 22, 28, 34. A method for generating a user interface that facilitates identification of errors in a body of text, the method being performed by at least one processing device configured to perform automatic document analysis of a document comprising the body of text, the method comprising: 





identifying, by the at least one processing device, occurrences of at least one content type in the body of text; 


determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences; 


for each content type of the at least one content type, grouping, by the at least one processing device, at least a portion of the occurrences corresponding to the content type to provide grouped content type occurrences; 


and generating, by the at least one processing device, the user interface including portions of text from the body of text representative of at least some of the occurrences of the at least one content type, the user interface further comprising the grouped content type occurrences collocated within the user interface











Claims 22, 29, 36. A method for generating a user interface that facilitates identification of errors in the body of text, the method being performed by at least one processing device configured to perform automatic document analysis of a document comprising a body of
text, the method comprising:



identifying, by the at least one processing device, occurrences of at least one of g defined term in the body of text;
grouping, by the at least one processing device, a plurality of the occurrences
corresponding to the defined term to provide grouped defined term occurrences, wherein
responsive to a determination that the occurrences occur prior to the definition of the defined term in the document, the at least one processing device generates an error notification; generating, by the at least one processing device, the user interface including portions of
text from the body of text representative of at least some of the occurrences of the at least one
defined term, the user interface further comprising the grouped defined term occurrences
collocated within the user interface; providing indicia indicating instances of the grouped defined term occurrences within the
portion of the body of the text; and listing separately in a result display panel of the user interface both (a) one or more prior
occurrences of the grouped defined term occurrences, which are identified by the errors as
occurring prior to the definition of the defined term in the document, and (b) one or more
subsequent occurrences of the grouped defined term occurrences, which occur after the definition
of the defined term in the document.
Claims 1, 8, 15. A method for generating a user interface by at least one processing device configured to perform automatic document analysis of a document comprising
a body of text, the method comprising:
identifying, by the at least one processing device, occurrences of at least one content type
in the body of text;
for each content type of the al least one content type, grouping, by the at least one
processing device, at least a portion of the occurrences corresponding to the content type to
provide grouped content tvpe occurrences; and
generating, by the at least one processing device, the user interface including portions of
text from the body of text representative of at least some of the occurrences of the at least one
content type, the user interface farther comprising the grouped content type occurrences
collocated within the user interface.

The limitations of the claim under examination is anticipated by both patent claim. Both limitations are directed to automatically analyzing a body text of document and generating a user interface.



 































      
Claims 24, 30, 36. wherein the at least one content type comprises on or
more of names, company names, rules, locations, definitions, dates, term instances, and
currencies.
Claims 23, 30, 37. wherein the at least one
defined term comprises a company name.
Claims 2, 9, 16 wherein the at least one content type comprises names, locations, dates or currencies.
The claims under examination is anticipated by both patent claims since it teaches content type that includes names and currencies.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-39 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al. Patent Publication Application US 20140040270 A1 (hereinafter O’Sullivan) and further in view of Kikuchi et al. US Patent Publication Application US 20130218555 A1 (hereinafter Kikuchi).   
Regarding claim 22, O’Sullivan teaches A method for generating a user interface that facilitates identification of errors in a body of text, the method being performed by at least one processing device (FIG. 5, [0026]) configured to perform automatic document analysis of a document comprising the body of text, the method comprising (FIG. 3, Abstract, [0007-0008], [0073], [0033] wherein O’Sullivan teaches analyzing a document including text and automatically generating a user interface), (FIG. 8, [0034-0035], [0066-0068], [0073] wherein O’Sullivan describes flagging terms as errors if they are not already categorized defined terms) identifying, by the at least one processing device, occurrences of at least one content type in the body of text ([0006], [0051], [0060] wherein O’Sullivan teaches identifying occurrences of defined term in the text) for each content type of the at least one content type, grouping, by the at least one processing device, at least a portion of the occurrences corresponding to the content type to provide grouped content type occurrences (FIG. 3, [0033-0040], [0047] wherein O’Sullivan describes different categories of terms and grouping their occurrences as illustrated in FIG. 3) and generating, by the at least one processing device, the user interface including portions of text from the body of text representative of at least some of the occurrences of the at least one content type, the user interface further comprising the grouped content type occurrences collocated within the user interface (FIG. 3, [0033-0035] wherein O’Sullivan generates, as illustrated in FIG. 3, a user interface and display categories that include defined terms, not used terms, used before and duplicated terms).
O’Sullivan teaches determining, for each of the occurrences…a context for each of the occurrences ([0058-0059], [0067-0069], [0078] wherein O’Sullivan determines occurrences and the context of each occurrence).
 O’Sullivan does not teach determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences.
However, in analogous arts of analyzing of a document based on content type, Kikuchi teaches determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences (Abstract, [0020-0021], [0034-0043] wherein Kikuchi describes determining frequency of words based on a type of context).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Kikuchi with O’Sullivan by incorporating the method of determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences of Kikuchi into the method of determining, for each of the occurrences…a context for each of the occurrences of O’Sullivan for the purpose of incorporating a frequency detection unit in order to detect an appearance frequency of the target word per each type of context in the text document based on the position of the target word and on the context information (Kikuchi: Abstract).
Regarding claim 23, O’Sullivan as modified by Kikuchi teaches wherein the context for each of the occurrences includes one or more of text near the occurrences, text associated with the occurrences, spellings of the occurrences, a part of speech of the occurrences, a part of speech of the text near the occurrences, a part of speech of the text associated with the occurrences, a section of the document that includes the occurrences, a formatting of the occurrences, a formatting of the text near the occurrences, a formatting of the text associated with occurrences, an a location in the document of the occurrences ([0012], [0029], [0042], [0058], [0066] wherein O’Sullivan determine the occurrences and frequencies of text and words and their location in a document), (Abstract, [0020], [0034], [0047], [0068], [0071]) wherein Kikuchi detect words and text frequency and position).
Regarding claim 24, O’Sullivan as modified by Kikuchi teaches wherein the at least one content type comprises one or more of names, company names, rules, locations, definitions, dates, term instances, and currencies ([0012], [0029], [0042], [0058], [0066] wherein O’Sullivan determine the occurrences and frequencies of text and words and their location in a document), (Abstract, [0020], [0034], [0047], [0068], [0071]) wherein Kikuchi detect words and text frequency and position).
Regarding claim 25, O’Sullivan as modified by Kikuchi teaches wherein the generating the user interface further comprises causing presentation of at least a portion of the body of text and providing indicia indicating instances of the occurrences within the portion of the body of text (FIG. 3, [0006], [0037], [0077], [0083] wherein O’Sullivan displays a representation with numbers that represent the terms in each category including the defined terms).
Regarding claim 26, O’Sullivan as modified by Kikuchi teaches wherein, for each of the at least one content type, those portions of text corresponding to the grouped content type occurrences are arranged in the user interface in one or more of alphanumeric order and a positional order in which each occurrence is found in the body of text ([0034-0035] wherein O’Sullivan teaches arranging the defined terms in alphabetical order).
Regarding claim 27, O’Sullivan as modified by Kikuchi teaches determining that at least some of the occurrences constitute errors; and flagging the at least some of the occurrences as errors; wherein the user interface includes indicators associated with the at least some of the occurrences, wherein the indicators indicate the at least some of the occurrences as errors (FIG. 8, [0034-0035], [0066-0068], [0073] wherein O’Sullivan describes flagging terms as errors if they are not already categorized defined terms). 
Regarding claim 28, O’Sullivan teaches An apparatus configured to generate a user interface that facilitates identification of errors in a body of text, the apparatus comprising: at least one processing device; and memory operatively connected to the at least one processing device, the memory comprising executable instructions that when executed by the at least one processing device cause the at least one processing device to (FIG. 5, [0026]), (FIG. 3, Abstract, [0007-0008], [0073], [0033] wherein O’Sullivan teaches analyzing a document including text and automatically generating a user interface), (FIG. 3, Abstract, [0007-0008], [0073], [0033] wherein O’Sullivan teaches analyzing a document including text and automatically generating a user interface), (FIG. 8, [0034-0035], [0066-0068], [0073] wherein O’Sullivan describes flagging terms as errors if they are not already categorized defined terms) identify occurrences of at least one content type in the body of text ([0006], [0051], [0060] wherein O’Sullivan teaches identifying occurrences of defined term in the text) for each content type of the at least one content type, group at least a portion of the occurrences corresponding to the content to provide grouped content type occurrences (FIG. 3, [0033-0040], [0047] wherein O’Sullivan describes different categories of terms and grouping their occurrences as illustrated in FIG. 3) and generate the user interface including portions of text from the body of text representative of at least some of the occurrences of the at least one content type, the user interface further comprising the group content type occurrences collocated within the user interface (FIG. 3, [0033-0035] wherein O’Sullivan generates, as illustrated in FIG. 3, a user interface and display categories that include defined terms, not used terms, used before and duplicated terms).
O’Sullivan teaches determining, for each of the occurrences…a context for each of the occurrences ([0058-0059], [0067-0069], [0078] wherein O’Sullivan determines occurrences and the context of each occurrence).
 O’Sullivan does not teach determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences.
However, in analogous arts of analyzing of a document based on content type, Kikuchi teaches determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences (Abstract, [0020-0021], [0034-0043] wherein Kikuchi describes determining frequency of words based on a type of context).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Kikuchi with O’Sullivan by incorporating the method of determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences of Kikuchi into the method of determining, for each of the occurrences…a context for each of the occurrences of O’Sullivan for the purpose of incorporating a frequency detection unit in order to detect an appearance frequency of the target word per each type of context in the text document based on the position of the target word and on the context information (Kikuchi: Abstract).
Regarding claim 34, O’Sullivan teaches A non-transitory computer readable medium comprising executable instructions that when executed by at least one processing device cause the at least one processing device to generate a user interface that facilitates identification of errors in a body of text in which the at least one processing device is caused to (FIG. 5, [0026]), (FIG. 3, Abstract, [0007-0008], [0073], [0033] wherein O’Sullivan teaches analyzing a document including text and automatically generating a user interface), (FIG. 3, Abstract, [0007-0008], [0073], [0033] wherein O’Sullivan teaches analyzing a document including text and automatically generating a user interface), (FIG. 8, [0034-0035], [0066-0068], [0073] wherein O’Sullivan describes flagging terms as errors if they are not already categorized defined terms) identify occurrences of at least one content type in the body of text ([0006], [0051], [0060] wherein O’Sullivan teaches identifying occurrences of defined term in the text) for each content type of the at least one content type, group at least a portion of the occurrences corresponding to the content to provide grouped content type occurrences (FIG. 3, [0033-0040], [0047] wherein O’Sullivan describes different categories of terms and grouping their occurrences as illustrated in FIG. 3) and generate the user interface including portions of text from the body of text representative of at least some of the occurrences of the at least one content type, the user interface further comprising the group content type occurrences collocated within the user interface (FIG. 3, [0033-0035] wherein O’Sullivan generates, as illustrated in FIG. 3, a user interface and display categories that include defined terms, not used terms, used before and duplicated terms).
O’Sullivan teaches determining, for each of the occurrences…a context for each of the occurrences ([0058-0059], [0067-0069], [0078] wherein O’Sullivan determines occurrences and the context of each occurrence).
 O’Sullivan does not teach determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences.
However, in analogous arts of analyzing of a document based on content type, Kikuchi teaches determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences (Abstract, [0020-0021], [0034-0043] wherein Kikuchi describes determining frequency of words based on a type of context).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Kikuchi with O’Sullivan by incorporating the method of determining, for each of the occurrences, the at least one content type based on a context for each of the occurrences of Kikuchi into the method of determining, for each of the occurrences…a context for each of the occurrences of O’Sullivan for the purpose of incorporating a frequency detection unit in order to detect an appearance frequency of the target word per each type of context in the text document based on the position of the target word and on the context information (Kikuchi: Abstract).
Claims 29 and 35 are similar in scope to claim 22 and are therefore rejected under similar rationale.
Claims 30 and 36 are similar in scope to claim 22 and are therefore rejected under similar rationale.
Claims 31 and 37 are similar in scope to claim 22 and are therefore rejected under similar rationale.
Claims 32 and 38 are similar in scope to claim 22 and are therefore rejected under similar rationale.
Claims 33 and 39 are similar in scope to claim 22 and are therefore rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144